—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 4, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.